Citation Nr: 1633562	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine disc disease ("back disability").  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of injury to the left great toe ("toe disability").  

3.  Entitlement to a temporary total evaluation for convalescence due to left great toe surgery.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1976 to June 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of TDIU has been raised during the adjudicatory process of the underlying disability.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected back disability manifested forward flexion to no worse than 35 degrees, with objective evidence of pain beginning at 25 degrees, accounting for pain on motion and after repetition; no ankylosis; and no incapacitating episodes; the Veteran reported flare-ups of back pain occurring up to several times per week.

2.  Throughout the rating period on appeal, the Veteran's left great toe disability has manifested pain and intermittent swelling, and not more than a moderate foot injury.

3.  The Veteran's September 2010 surgery was for his non-service-connected toenail condition, and his service-connected left great toe disability has not required surgery at any time during the rating period on appeal.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for a back disability have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015); VAOPGCPREC 9-98.

2.  The criteria for a disability rating in excess of 10 percent for the left great toe disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5284 (2015).

3.  The criteria for a temporary total evaluation for convalescence for the service-connected left great toe disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Back Disability

The Veteran is in receipt of a 20 percent disability rating for a back disability for the entire rating period on appeal under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends that he is entitled to a higher rating due to his chronic low back pain, as well as a separate rating for left lower extremity sciatica.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Reviewing the evidence most relevant to the rating period on appeal, VA treatment records show treatment for chronic back pain.  In September 2009, the Veteran reported back pain that fluctuated between a level of three and ten out of ten in severity and radiated down his left leg.  The VA clinician noted that a nerve conduction study performed the previous year was normal and it was determined that the Veteran did not have radiculopathy.  The Veteran also reported swelling in both legs when standing and sitting or lying down.  

He was afforded a VA examination in June 2010 at which he reported flare-ups of low back pain, occurring weekly, that were severe and lasted 8 to 24 hours, precipitated by prolonged standing, twisting, and going up and down stairs.  He also reported erectile dysfunction and numbness, as well as leg/foot weakness, falls, and unsteadiness, which the VA examiner stated were not related to the back disability.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, spasms, and constant dull severe pain, occurring weekly to monthly and lasting for one to two days.  He used a cane/walker, and was able to walk a quarter of a mile.  Gait was normal, and there was no ankylosis.  On examination, there was no spasm, atrophy, guarding, tenderness, or weakness, but there was pain with motion.  Flexion was to 45 degrees with pain at 30 degrees; extension was to 20 degrees with pain at 10 degrees; bilateral lateral flexion was to 30 degrees with pain at 20 degrees; and bilateral lateral rotation was to 30 degrees with pain at 20 degrees.  There was objective evidence of pain on active range of motion, but no objective evidence of pain following repetitive motion or additional limitations after three repetitions.  Passive range of motion was unchanged from active range of motion, and on repetitive testing, range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness, or incoordination was noted.  The Veteran reported that he had retired in 2001 due to multiple medical problems, including his spine, prostate, left great toe, and feet.  The VA examiner diagnosed lumbar spine degenerative joint disease, and stated that there would be effects on his occupational activities due to decreased mobility, weakness or fatigue, decreased strength of the extremities, and pain.  Further, the back disability would prevent sports and recreation; have severe effects on exercise and driving; moderate effects on shopping, traveling, ambulation, bathing; and mild effects on feeding, dressing, toileting, and grooming.  

In April 2011, the Veteran complained of tingling foot pain that ranged from between six and ten out of ten in severity.  Sensory examination was 5 out of 5, as were muscle strength and lower extremity range of motion.  The clinician assessed neuropathic foot pain and diabetes mellitus.  

The Veteran was afforded another VA examination in May 2012 and was diagnosed with degenerative disc disease of the lumbar spine per x-ray.  He reported that, since the last VA examination in 2010, his back pain had worsened.  He reported that had been getting injections through the pain clinic, which helped for a while but not long enough.  He stated that he had not been able to work since 2001 as he was a chef and could not stand for long periods due to his low back condition.  He reported flare-ups of back pain occurring about three times a week, precipitated by prolonged standing or walking, lifting, stooping down, mopping, and vacuuming.  Flexion was to 35 degrees with pain at 25 degrees; extension was to 25 degrees with pain at 20 degrees; right lateral flexion was to 20 degrees with pain at 20 degrees; left lateral flexion was to 25 degrees with pain at 25 degrees; and bilateral lateral rotation was to 20 degrees with pain at 20 degrees.  After three repetitions, range of motion remained the same, and the VA examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing.  Functional loss after repetition included less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness or pain to palpation; he also had guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  Muscle strength was 5 out of 5 and there was no atrophy.  Sensory examination was normal in the thighs, knees, and feet, but decreased in the lower leg/ankle bilaterally (L4/L5/S1).  The Veteran had subjective reports of slight decreased light touch sensation in the lower leg from the knee to the ankle not consistent with a dermatomal pattern.  Straight leg raising was negative.  The VA examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy, and that there was no evidence of radiculopathy on examination.  The Veteran reported that he used a brace and walker occasionally, and a cane on a regular basis.  

In August 2013, the Veteran reported back pain at a level of 7 out of 10 in severity and stated that the current medication regimen was not working.  An April 2013 MRI study was reviewed, which showed moderate degenerative disc disease at L4-L5, where there was a posterior disc osteophyte complex.  A small disc herniation was noted with slight inferior extrusion similar to the previous examination and resulting in mild multifactorial spinal stenosis or neural foraminal stenosis bilaterally.  There was also mild spinal stenosis at L4-L5.  The clinician referred the Veteran to the pain clinic for non-narcotic analgesia and to PT for a back brace.

An April 2016 MRI of the lumbar spine showed transitional anatomy at L5-S1 with a partially sacralized L5 vertebra, as well as stable multilevel degenerative disc disease most pronounced at L4-5 and bilateral facet arthropathy.  There was epidural lipomatosis at L3-4, L4-5 and L5-S1, and spinal canal stenosis, moderate at L3-4, at least moderate to severe at L4-5 and at the level of the L5 vertebral body, and at least moderate at L5-S1, predominantly from compression and narrowing of the thecal-sac by epidural lipomatosis; this had progressed since the exam of 2013.  Only a minor component of thecal sac narrowing was noted to be related to degenerative changes at L3-4 and L4-5.

Based upon these findings and the lay evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the assignment of an increased rating of 40 percent for the back disability is warranted for the entire rating period on appeal.  

As noted above, in order to be eligible for a disability rating in excess of 20 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome of at least 4 weeks in duration.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Here, at the June 2010 VA examination, flexion was measured to 45 degrees, but objective evidence of pain was noted at 30 degrees.  Further, at the May 2012 VA examination, flexion was measured to 35 degrees, but objective evidence of pain was noted at 25 degrees.  As noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Moreover, throughout the course of this appeal, the Veteran has consistently stated that he experiences flare-ups of back pain which occur up to several times weekly. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent disability rating is warranted for the entire rating period on appeal.  

The Board has considered whether an even higher disability rating in excess of 40 percent is warranted under DC 5243 based on incapacitating episodes.  As previously mentioned, DC 5243 deals with IVDS.  In order to meet the criteria for a disability rating in excess of 40 percent under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran reported that he had retired in 2001 because he was unable to stand for prolonged periods due to his back pain, and that, during flare-ups, he needed to rest to alleviate his back pain, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the rating period on appeal.    

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  DC 5242 is potentially applicable as it addresses degenerative arthritis of the spine.  However, disabilities evaluated under this code are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  Disabilities evaluated under DCs 5235, 5236, 5237, 5238, 5239, 5240, and 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above.  There are no other applicable codes available for consideration.  

In denying an even higher disability rating in excess of 40 percent, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (unfavorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least 6 weeks, etc.) such as to enable a finding that the disability picture more nearly approximates even higher 50 or 60 percent ratings under the General Rating Formula for Diseases and Injuries of the Spine or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the any part of the rating period on appeal.  

Despite the Veteran's contention of a debilitating back disability, the 40 percent disability rating for the back disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 40 percent reduction in his ability to function due to his back disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  The Board notes that the Veteran has experienced some neurological symptoms in his lower extremities (e.g., tingling pain in his feet, loss of sensation in his lower leg).  Moreover, an August 2011 VA treatment note lists a diagnosis of lumbar radiculitis (see Virtual VA, VAMC Output/Reports dated 12/13/11, Pain Note dated 8/24/11,  p. 5).  However, the neurological symptoms described by the Veteran appear to have been attributed to non-service-connected diabetes by other clinicians and/or unknown etiology, as noted above.  Moreover, the May 2012 VA examiner specifically stated that there was no evidence of radiculopathy.  Therefore, a separate rating for these symptoms is not warranted, and there is no other indication of any additional disabilities associated with the back disability.   

For these reasons, the Board finds that a 40 percent disability rating, but no higher, is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Increased Rating and Temporary Total Rating for Toe Disability

Next, the Veteran contends that he is entitled to a higher disability rating for his service-connected left great toe disability.  Specifically, he avers that his toe disability required the removal of his left great toenail, and that he has residual painful scars.  In a March 2016 brief, his representative also stated that he was entitled to a separate rating for amputation of the toe under DC 5171 (which, as discussed below, is an assertion based on a typographical error in the Veteran's treatment notes, as he has not undergone amputation of the toe).  He also asserts that the Veteran is entitled to an extraschedular rating, as his symptoms warrant a higher evaluation than the schedule for rating his disability allows.  

He claims entitlement to a temporary total rating for convalescence due to a surgery on his left great toenail performed in September 2010.  A temporary total rating of 100 percent for convalescence will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).   

The Veteran is in receipt of a 10 percent disability rating for the toe disability for the entire rating period on appeal under the provisions of 38 C.F.R. § 4.71a, DC 5284.  

DC 5284 contemplates foot injuries.  Under this diagnostic code, a 10 percent rating is assigned when the injury is moderate, a 20 percent rating is assigned when the injury is moderately severe, and a 30 percent rating is assigned when the injury is severe.  Further, if there is actual loss of use of the foot, a 40 percent rating can be assigned.  38 C.F.R. § 4.71a.    

Also potentially relevant to this case is DC 5010, which addresses arthritis due to trauma, substantiated by x-ray findings, and is to be rated as degenerative arthritis.  DC 5003, which addresses degenerative arthritis, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In such cases, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.
  
Turning to the evidence most relevant to the rating period on appeal, the Veteran was afforded a VA examination in June 2010.  He reported an injury to the left great toe during service, and that, since then, his left foot hurt more than his right, with pain the most severe in the great toe.  He further reported the following symptoms while standing, walking, and at rest: pain, swelling, heat, redness, and stiffness.  He also reported fatigability (while walking), weakness (while walking), and lack of endurance (while standing and walking).  He reported weekly or more often flare-ups, lasting six to eight hours, precipitated by any activity.  He stated he was able to stand up to one hour and able to walk a quarter of a mile.  On examination, there was no evidence of tenderness, instability, weakness, or abnormal weight bearing.  There was painful motion and swelling.  The left great toenail was split with signs of ingrowing.  The VA examiner diagnosed bilateral mild pes planus which was inactive with proper use of corrective shoes, residuals of injury to the left great toe, and left first toenail status post debridement.  The examiner specifically noted that there was no objective evidence of degenerative arthritis in either foot.  The examiner stated that the foot conditions would have significant effects on occupational activities due to decreased mobility and pain.  Moreover, the foot conditions would prevent sports; have severe effects on chores, shopping, exercise, recreation, and traveling; moderate effects on bathing, dressing, toileting, and grooming; mild effects on driving; and no effects on feeding.  

In September 2010, the Veteran presented for a diabetic foot examination, and it was noted that he had a painful left great toenail with multiple surgeries on it.  On examination, sensory examination, muscle strength, and range of motion of the lower extremities were normal.  Gait was also noted to be normal.  The clinician diagnosed onychomycosis (which is not service-connected) and diabetes mellitus.  

Later that month, on September 21, 2010, the Veteran underwent a removal of the left great toenail, base of nail, and matrix of nail (growth plate) from the toe, related to the non-service-connected ingrown, infected, or diseased nail plate of the left great toe.  In October 2010, it was noted that the left great toe was much better following the surgery.  

In May 2011, the Veteran requested a written statement regarding his toe surgery and necessary convalescence.  The VA treatment note stated the following: "Date of Surgery: 9/21/11 had permanent removal of left great toe.  Had pain in toe 10/13/11 visit and it was resolved by 10/21/11 visit."  The Board notes that the description of the surgery in this note appears to be a typographical error, as there is no other record of the Veteran having his left great toe removed, and the surgery report from the date listed (September 21, 2011) states that he had the left toenail and matrix removed on that date, not the toe itself.  

He was afforded another VA examination in May 2012.  He reported that he had a crush injury to the left great toe during active service.  He stated that this injury led to him having to have the toenail completely removed; however, as previously noted, the left great toenail onychomycosis is not service-connected.  The Veteran reported ongoing left great toe pain.  He did not have any scars, and he winced and verbalized pain on examination of the toe with palpation and movement of the left great toe.  He stated that he used a walker and cane due to his back condition, but did not use assistive devices for the foot condition.  No painful scars were noted.  The VA examiner stated that the toe disability would not affect his ability to work.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of an increased disability rating for the left toe disability.  The evidence does not demonstrate a moderately severe foot injury, as is required for the next higher, 20 percent, disability rating under DC 5284.  While the 2010 VA examiner noted a number of restrictions on activities due to the Veteran's foot conditions, the restrictions noted were due to, in large part, the non-service-connected toenail problem.  Moreover, the 2012 VA examiner stated that the service-connected toe disability would not affect the Veteran's ability to work, indicating that the residuals of the crush injury in service are not very severe.  In other words, most of the Veteran's pain and limitations appear to be related to his non-service-connected toenail condition, which required removal of the toenail, nail bed, and matrix in September 2010.    

Moreover, the Veteran is already in receipt of the highest available rating (10 percent) under DC 5003, as only one joint is involved (the toe).     

The Board has considered whether any other diagnostic codes would allow for a higher disability rating.  Hallux valgus has not been noted on examination; therefore, DC 5280 does not apply.  Further, the evidence does not demonstrate the presence of weak foot, claw foot, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, so diagnostic codes 5277, 5278, 5279, 5282, and 5283 do not apply.  The Veteran's flat foot is not service-connected, so DC 5276 does not apply.  There are no other applicable diagnostic codes that would allow for a higher disability rating.  

In reaching its finding that the evidence does not demonstrate the criteria for a disability rating in excess of 10 percent for any period, the Board has considered any additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint in determining that an increased rating is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  

Here, the Board notes the Veteran's report of pain, as described above, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  

In this case, although the Veteran experiences pain due to his toe disability, he has consistently reported being able to walk about a quarter of a mile and does not use any assistive devices for his toe disability.  Moreover, as noted above, the 2012 VA examiner stated that the toe disability would not have any effects on his occupational activities as a chef, a job which requires prolonged standing.  Therefore, even taking pain into consideration, the criteria for a disability rating in excess of 10 percent have not been met.    

As discussed above, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's toe disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates a moderately severe foot injury and a higher, 20 percent, disability rating for the any part of the rating period on appeal.  Indeed, the injury for which the Veteran has service connection was an injury to his great toe, yet he is receiving compensation under the rating schedule for an injury to the foot.  

Despite the Veteran's contention of a debilitating toe disability, the 10 percent disability rating for the toe disability assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his toe disability.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.    

For these reasons, the Board finds that the weight of the evidence is against a finding of a disability rating in excess of 10 percent for the left great toe disability for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Moreover, for the reasons described above - that the Veteran's surgery in September 2010 was for his non-service-connected toenail condition - a temporary total rating for convalescence is denied.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's back and toe disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

As noted above, the Veteran contends he is entitled to an extraschedular rating for his service-connected toe disability.  However, as explained above, the currently assigned 10 percent disability rating adequately compensates the Veteran for his service-connected toe disability.  Moreover, the schedular rating criteria provides for symptoms more severe than the Veteran's.  Further, as was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of December 2009 and January 2010 letters.  

The Veteran has been afforded an adequate examination on the issues decided herein.  VA provided the Veteran with examinations in June 2010 and May 2012.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include x-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  The Board notes that the Veteran has stated he has been receiving Social Security Disability benefits since 2001, and that the records from the Social Security Administration (SSA) are not associated with the claims file.  However, since the benefits were awarded in 2001, the Board finds that they are not relevant to the increased rating period on appeal, as the Veteran filed his claim for an increased rating in November 2009.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 40 percent disability rating for the service-connected lumbar spine disc disease, but no higher, is granted for the entire rating period on appeal.

A disability rating in excess of 10 percent for residuals of injury to the left great toe is denied for the entire rating period on appeal.  

A temporary total evaluation for convalescence due to left great toe surgery is denied.


REMAND

At the May 2012 VA examination, the Veteran stated that he retired from his job as a chef in 2001 because he was unable to stand for prolonged periods due to his service-connected back disability.  He also stated that he had been receiving Social Security Disability benefits since his retirement.  

The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  Moreover, the grant of a higher rating for his back disability herein could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).  

In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


